DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-08-00002-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
CHARLES
AND TERRY RHYS,     §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT OF
 
LOIS
AND MYRTUS HANSON,
APPELLEE   §          WOOD
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellants and Appellees have filed an agreed motion to
dismiss this appeal.  In their motion,
the parties state that all matters in controversy between them have been fully
and finally resolved and settled. 
Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed with
prejudice.
Opinion
delivered January 23, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)